Title: From George Washington to George Measam, 18 January 1779
From: Washington, George
To: Measam, George


Sir
Head Quarters Philada 18 January 1779

I have your favr of the 3d instant inclosing a Return of Cloathing—It was my intention that you should keep a proportion of every Article on the East side of Hudsons River for the supply of the Troops in that Neighbourhood, and as Fis[h]kill will be more convenient to the whole than Springfeild, I think with you that it will be the most proper place of deposit for the small Articles of Shirts, Shoes, Hose &ca. I have given directions to Genl Putnam who commands the three Brigades near Danbury and to Genl Mcdougall who commands the troops at Fishkill, Peekskill and West Point to draw any of the above Articles as they may have occasion; you will therefore issue them upon their order. This will save much time and trouble in sending backwards and forwards. As the Troops have been all well supplied with woolen Cloathing I think you had best quit making any more Cloth Overalls, and turn you[r] attention to linen Overalls and Shirts, of which we cannot have too great a stock upon hand, especially the latter. I beg you will urge the Agents and different purchasers to exert themselves to keep up a supply of strong Shoes, but not to meddle with the thin kind which are imported merely for sale and which will scarcely do one day’s service. I am &.
